*428ORDER
Pei- Curiam
Mark Westhusing appeals from the circuit court’s judgment awarding Rebbeca Lake Wood, Personal Representative for the Estate of Brandy Rye, a money judgment for one-half the value of assets that Westhusing and Rye acquired during the 13 years that they lived together. Wes-thusing contends the circuit court erred in ruling that he and Rye had an implied in fact contract to share assets they acquired during their cohabitation and in denying his motion to dismiss Rye’s alternative claims. For reasons explained in a Memorandum provided to the parties, we find no error and affirm the judgment.
AFFIRMED. Rule 84.16(b)